      Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


                  5:19CV-17-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.

KRISTOPHER W. DENSON                                                             DEFENDANTS
5931 Oaks Road
Paducah, KY 42003-9526

KELLY J. DENSON
1630 Century Lane
Paducah, Kentucky 42003

COMMONWEALTH OF KENTUCKY
c/o Attorney General
700 Capitol Avenue, Suite 118
Frankfort, KY 40601-3449



                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note executed for value on March 7, 1990 by

Mark J. Williams and Peggy A. Williams (not defendants herein). The principal amount of the
   Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 2 of 6 PageID #: 2




Note was $33,000.00, bearing interest at the rate of 8.75 percent per annum, and payable in

monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

          4.    The Note is secured by a Real Estate Mortgage recorded on March 7, 1990, in

Mortgage Book 456, Page 391, in the Office of the Clerk of McCracken County, Kentucky.

Through the Mortgage, Mark J. Williams and Peggy A. Williams granted RHS a first mortgage

lien against the real property including all improvements, fixtures and appurtenances thereto at

1630 Century Lane, Paducah, McCracken County, Kentucky (the “Property”) and described in

more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

          5.    On or about August 12, 1998, Defendants Kristopher W. Denson and Kelly J.

Denson (“the Defendant Borrowers”) signed and delivered to RHS an Assumption Agreement, a

copy of which is attached as Exhibit C incorporated by reference as if set forth fully herein. In

and by the Assumption Agreement, Kristopher W. Denson and Kelly J. Denson became liable to

RHS under the Note, Assumption Agreement and Mortgage with new rates and terms of

$30,405.39 principal at an interest rate of 6.250 percent.

          6.    RHS is the holder of a second promissory note (“the Second Note”) executed for

value on August 12, 1998 by the Defendant Borrowers. The principal amount of the Second

Note was $21,965.00, bearing interest at the rate of 6.250 percent per annum, and payable in

monthly installments as specified in the Note. This Second Note was reamortized on July 12,

2004 and July 12, 2006 in the amounts of $20,660.09 and $20,776.53, respectively. A copy of

the Second Note is attached as Exhibit D and incorporated by reference as if set forth fully

herein.


                                                  2
   Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 3 of 6 PageID #: 3




        7.      The Second Note is secured by a second Real Estate Mortgage (“the Second

Mortgage”) recorded on August 17, 1998, in Mortgage Book 637, Page 505, in the Office of the

Clerk of McCracken County, Kentucky. Through the Second Mortgage, the Borrowers granted

RHS an additional mortgage lien against the real property including all improvements, fixtures

and appurtenances thereto at 1630 Century Lane, Paducah, McCracken County, Kentucky (the

“Property”) and described in more detail in the Second Mortgage. A copy of the Second

Mortgage is attached as Exhibit E and incorporated by reference as if set forth fully herein.

        8.      To receive subsidies on the second loan, the Defendant Borrowers signed a

Subsidy Repayment Agreement authorizing RHS to recapture, upon transfer of title or non-

occupancy of the Property, any subsidies granted to the Defendant Borrowers by RHS. A copy

of the Subsidy Repayment Agreement is attached as Exhibit F and incorporated by reference as

if set forth fully herein.

        9.      The United States does not seek through this action to impose personal liability

against the Defendants Kristopher W. Denson and Kelly J. Denson for their default on the Notes

and Mortgages. On August 12, 2002, Kristopher W. Denson and Kelly J. Denson filed a Chapter

7 bankruptcy petition in the Bankruptcy Court for the Western District of Kentucky, Case No.

02-51195. The Bankruptcy Court granted Kristopher W. Denson and Kelly J. Denson a

discharge from personal liability on November 5, 2002.

        10.     Again on July 10, 2013, Kristopher W. Denson and Kelly J. Denson filed a

Chapter 7 bankruptcy petition in the Bankruptcy Court for the Western District of Kentucky,

Case No. 13-50523. The Bankruptcy Court granted Kristopher W. Denson and Kelly J. Denson

a discharge from personal liability on November 5, 2013.




                                                 3
   Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 4 of 6 PageID #: 4




       11.     The Defendant Borrowers have defaulted on the Note and Mortgage, Assumption

Agreement, and Second Note and Second Mortgage by failing to make payments when due.

       12.     RHS has, in accordance with the loan documents, accelerated the loans and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Defendant Borrowers of the default and acceleration of the loans.

       13.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgages through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       14.     The unpaid principal balance on the Notes and Assumption Agreement is

$47,956.30 with accrued interest of $5,838.48 through January 23, 2018 with a total subsidy

granted of $7,954.72, late charges in the amount of $49.78 and fees assessed of $5,048.00, for a

total unpaid balance of $60,847.34 as of January 23, 2018. Interest is accruing on the unpaid

principal balance at the rate of $9.054 per day after January 23, 2018.

       15.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's liens thereon.

       16.     Defendant Commonwealth of Kentucky, Education Cabinet, Division of

Unemployment Insurance may claim an interest in the Property by virtue of a Notice of

Recoupment Lien recorded on October 9, 2005 in ROI Book 72, Page 501 in the McCracken

County Clerk's Office, a copy of which is attached as Exhibit G. The interest of this Defendant

is inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest in or claim

upon the Property, if any, and offer proof thereof, or be forever barred.


                                                  4
   Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 5 of 6 PageID #: 5




        17.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment against the interests of the Defendant Borrowers in the Property

in the principal amount of $47,956.30, plus $5,838.48 interest as of January 23, 2018, $7,954.72

for reimbursement of interest credits, late charges in the amount of $49.78, and fees assessed of

$5,048.00, for a total unpaid balance due of $60,847.34 as of January 23, 2018, with interest

accruing at the daily rate of $9.054 from January 23, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' liens be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    5
   Case 5:19-cv-00017-TBR Document 1 Filed 02/11/19 Page 6 of 6 PageID #: 6




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.


                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              6
   Case 5:19-cv-00017-TBR Document 1-1 Filed 02/11/19 Page 1 of 4 PageID #: 7

 USDA-FmH.{
 Form FmHA I940-16                                       PROMISEORY NOTE
 (Rev, 8/87)

             OF LOAN                                                                       STATE
                       RH                                                                                 KENTUCKY
                                                                                           COUNTY
                                                                                                          MCCRACKEN
                                                                                           CASE
                                          ADVTCE      #   2007300008



                                                                                   orp     MARCH      7                        , 19
                                                                                                                                      g0
      FOR VALUE RECEMD, the undersigned (whether one or tnore persons, hcrcin calied "Borrower") jointly end
                to pay to the order of the United States of America, acring through the Fermcrs Home Administration,
 severally promise

 United States l)epartment of Agriculturc, (herein celled the "Gorernmg66") at its office in

                   LACEN_TERI          KENTUCKY                                              _-       _

 TI{E PRTNCIPAL SUM OF               THTNTY-T}IREE THOUS}I{D AI{D NOI1OO

 DoLLARS         tS-13                                                              ), plus INTEREST on thc UNPAID PRINCIPAL of

ETGFI*AI{D ,Ir{RrE          F0U([I.S--        pERCENT     (                TtnEr.ANNuM.




 Payment of the said Principal and tnterest shalt be as agreed betrveen thc Borrower end the Govcrnmentusingonc of thrce
 alternacives as indicated belbw: (check onc)



 tr t,        Principal arrd Interest paymenss shall be defcrred, The intcrest accrued to                                        19-
 shallbeaddedtothePrincipal.SuchnewPrincipalandlateraccruedInterestshallbepayrbIch-cgu1ar
 amorrized insralimcncs on ihc datcs indicated in the box bclow. Borrower authorizes-the Govarnmcnt to cntcr tkc amount                    of

 such new Principal hercil I                                          and the amount of such regular installments in rhe box below,
 when such amoints have been derermincd,

 O tt,        Payment of lnrerest shall not be deferred. Installments ofaccrued Intcrest shdl be payrb]e on the

 of each                               beginning on                            ,   19-,     through                             19-,
 Principal and later accrued Interest shall bq paid in                   installments ss indicated in the box below:

 E}   ItI.   Peymcnts shall not be deferred. Ptincipal and Intcrest shall bc   p.id   i"     -396--             instellmcnts ps indiceted
 in thc box 6"lou'r



      256.OO                                                                               APRIL      7                   , 19..9,9-, end

 t, 256.0A                                            thereaft*on the , .. ,J.t11,, ' of e.ch - lllouth                                    ,



 until thc PRINCIPAL and INTEREST atc fully peid cxcept that thc FINAL INSTALLMENT    of the entire indebrcdness

evidenced hereby,      if not   sooner paid, shell be due end PAYABLE   THIRTY-TIIREE (                    33     --) YEARS
from thc DATE of         thil   NOTE. Thc concideration herefor shall support eny sgreement modifying thc forcgoing rchedulc
of paymentr.



                                                                   position   Sst*t8 lT ,,4r, FmHA 1e40-16 (Rev.8rB7)
     Case 5:19-cv-00017-TBR Document 1-1 Filed 02/11/19 Page 2 of 4 PageID #: 8




lf tLs tor$l {n1ou{r cf rhc lsan lr not rdvuccd et t&c time of lou clodng, the lorn shdl bc rdvanccd to the Borrowcr as
requcrted by Borrowcr and rpproved by thc Govcurmcnr, Approvrl of the Governmcn! is mandatory provided :he advancc is
requcst.d fo. r purpore luthorizcd by ihe Gorcrnlriert. Inttiest shell accrue on che amourt ofeech advencc from its actual
doi" rhoo*r, o'n tlie rcvcruc hereof. Borrower {uthori?tt [ht Govcrnmen! to enter thc amount and date of such ldvence in
     "r
the Record of Advences.

Pnymtnt of principel rnd interest shall bc rpplied in eccordrnce wirh FmHA accountingprocrdurer in cffcct on the datc of
rcfiipt of tli. p.ym*nr. Borrower *r+es t; pay l"tc charycs in rccordurcc with FmFl.A rtgulations in tffcct when a l*tc
charge io assesscd.

Prepaymcntr of schcdulcd inrtaltmcntr, or erty ponion thcrc-of, mly bemadc at any rime of tbc option of Borrowcr. Refun&
*i .ltr" peyecrts, *r dc{i*ed in rlri r.-gulsrio*r 1rcf*. $,1951.8},of thc F*rmirs f{ome Adminisfrltion rctordiqg ro the
io*.*'oifiirias kuolrd, *[utt, ufrur p.$cnr of iareru*u br rpplt d iu *cao]d{ncs witl FmHA $8lrlctign{ end eccourrtirlg
procedurec in effect on the datc of receipt of paymcnts.

Borrower agrees that rhe Government at any time may assign this notc. If the Government assigls thc note and iasurcs the
peymenr th"ereo( and in such casc, though_ih. o-ot" is.not Lcld by"the G.ovcrnment, Borrowcr shall continue to pry to the
             as collection 1ginr for the hilder, all installments of principrl and intcrcst as schedulcd hcrein.


If rhir note ts held by ru inrurcd lcndcr, PrcPayments ry"d: bl sorrowcr    merr$#;I[T;j;]*:;:'ml';iXtt#
by the Govetirment to thc hotder promptly or, cxe*pt for fint{ prymc*t.
tlficr on clthcr e calendar gunrti" b"ir-ou rn rniual i*rtd}icnt due d*tc bash fhc c{fcctlvl 4:lu..f :ny PrePlrment
                             -Gor.rnmcnt
relained and remitted by th"              ro the holdcr on rn annurl lnrtellment due datc bssis shdl be thc datc of che prc'
peyms;1t by Borrowcr,     thu GoysrRmonr will pay the inrereitl to which rhe holdcr is cntitlcd accruing benreen the effectivc
                      "nd and qhs datc ofthe Treasury ch*clc to the holder.
i"i* oftny such pr*p*ymenr
CREDIT ELSEWHERE CERTIFICATION: Borrower hcreby ccrtilies thet he/shc is uaable to obein sufficicnt credit clse'
wt *ri ," Ilaencc his/her acturl needr at .earonrble r.ter lrd terms, tetcing into consideration ptcviiling prilatG eud c?op.6ta"
tivc retes qnd terms in or ncar his/her comnlrnlty for lo*s for simil*r purposet and periods of timc, and thrr. the loqn
evidenced hereby rhall bc used solcly for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY: If rhe property cons.ructed, improved, purchased, or relinanced in whole or in pert
wirh the loan evidenccd hcreby is (1) Ieesedor-rentcd with an option to purchase, (2) lcascd or rented.without option lo
purchrse
-m"y
         for a term exceeding j yn*, or (3) sold or title.is othcrwbc co[veyed, volunrerily or involuntarity, the Govcrnment
          ito option declare rhe indeb*dness evidenccd hereby inrnrcdi*tcly duc end peyablc'
     "t
REFINANCTNG AGREEMENT: Borrower hercby agrees to provide periodic financial informarion .6 _rcqucsted by thc
Government. If ac any time it shall appear to the Govirnment that Borrowe-r may bc eble to obtein a loan from a responsiblc
coopcrative or private crcdir lource e-t-r"a-ronrblc rxtgc lnd termr forloans for rimilerpurporcs and period-of tim.q Bonower
will, at th" Gorcrnmcn!,s r.llrrcltr epply for *nd rccept a loan in sufficicnc amount to pay this note in full and. if the lender
is r cooperative, ro pay for iny n..us.ry rrock. This'paragraph*! *l: preccdlng parrgrephrhallrrsrepply to enycomakcr
                                 'Se"tion                       Ait of 1949 to               for dcticicnr rnprymert rbillty of
signing ihi, ,,or. p,rr.,l"nr to
other undersigned person(s).
                                          SOZ
                                               "f rhe Housing                    "omp-nt*i*

CREDIT SALE TO NONP&OGRAM BORROWER: The provirions of the paragraphs entitled "Credit Elsewhere Ccrtifica'
tion," and "Relinancing Agreement" do not epply if (1) dlis promissory noie r"p."t.ntr in whole or-Part paymcnt for prop'
crty purchased frOm the Govcrnmqn! rnd (Z) rlie loan re-prescnred by this promissory note was made to the borrowcr as an
nanprog1a. bormvrar uoder Tklc V of the Housing Act ol Lg4g, u rmcndcd, ard regulations promulgeted thereunder.

DEFAULT: Failurc lo pay when due cny dcbc cvidonced hereby or.pcrform any co-vcnaot or tgreemen!,hereunder shall
conrtitutc dcfaulr Bndcithir insrrurnent end any other instrumcnt erldcn{iiugad*br of Bs$owcrowingto,inrured orOulr-
enreed by the Governacn! or sccurirrg or otherwise relating to such a dabri a*d dcfiult undcr any such other irulrumeni shdl
consritu; dcfault hereunder. UPON ANY SUCH DEFAdLT, the Government at its option may declarc all or any part of
any such in&btcdners immediately due and poyable.

This Note is given as evidence of a loan to Borrower made or insured by the Govcrnftent pursuanl to the Titlc V of thc
Housing ect if 1949 rnd for she type of loan as is indicared in the "TYPE OF LOAN" block above, This Note shall be
subject-ro rhe presenr rcgulacions of ilie Farmors Home Administration and to its futurc regulations not inconsistent with thc
exprcss provisions hcreof.
Case 5:19-cv-00017-TBR Document 1-1 Filed 02/11/19 Page 3 of 4 PageID #: 9




Presentment, Protestr and notice erc hercby waived,

                                                                                                                   (sEAt)

                                                                                                                   (sEAL)
                                                           Peggy     B,\filLtams
                                                             ..1"6.3.Q   filr.,tgry   luane   ,               .        .-

                                                              k"ducah, Kgt''tt'qky                420flr                    "   ".




                                                                             * u.l omarrrl -lnuil otftxr ttlr-rlaatt^latl




                                                      Position 2                              FmHA 1940-16 (Rev. 8/87)
Case 5:19-cv-00017-TBR Document 1-1 Filed 02/11/19 Page 4 of 4 PageID #: 10
Case 5:19-cv-00017-TBR Document 1-2 Filed 02/11/19 Page 1 of 4 PageID #: 11


                                                                            Position 5
                                                  i:i
  USDA-FmHA
  Form FmHA 427.1KY
                                                                                                                                    l39t
  (Rev. lG89)
                                                  .REAL
                                              .             ESTATE MONTCAGE FOR KENTUCKY

         THIS MORTGAGE ismade and entered into by

     , .---         ;,r,lt[.{RK
                                  ';L'
                                         .l   ,T.1.     I,I r4Ms   -. rn'l . hlt,        ,q'f,f,. pFGFY       A,-JItrLIAMS,,".                 ,,



  residing in                                                                     L?rnsa      -L^-           County, Kentucky, whose post office

  addressi,     ,                        1610 .Cofrtrrry               l.ene             ,_              paduqah        ,Kentucky_3?-0.Q3-,
  herein catted "Borlower," and:
        WHEREAS Botrower is indebted to the'United States of Arnerica, acting through the FarmersHome Administration,
  United States Department of Agriculture, herein called the "GovernrTlent," as evidenced by one or more promissory note(s)
  or assrmption ogreern€nt(s) or any shared appreciation or recapture agr€oment, herein called "note," which has
  been executed by Borrower, is payable to the order of the Covemrnent, authorizes acceteration of the entire indebtednesr at
  the option of the Governm€nt upon any default by Borrower, and ls described as follows:

                                                                                               Annudl Rdte                    Due Dare of Finol
 Dste ol lattrunent                                      Prlncipal Amount                      of Interust                       Installment
                                                                                               ry




        (Tlre interest rate for timited resource farm ownership or limited resource operatlng loan(s) secured by this instrum€nt
  may be increased as provided in the Farmers Home Administration regrlations and ihe nofe)
        fuid the note evidences a loan to Borrower, and the Gov96n611, at any lime, may assign the note and insure the
  pa-yment thereof pursuant to the Consolidated Faui and Rural Dwetopm6nr Act, Title V of the tl'ousing Act of 19+i o. any
  other statute adrninist€red by the Farmers Horne Adminstration.
   - ^ And it h thcorp-urp-osc   snd intcntion of this instrumsnr lhit, smong other thingF, it all ttm$ udrsn the nore k held by
 lho Soverrr,?rgrtt,    lIl &f. cvcnt {he:Ssvemlhent should rssigr &ls inrtrufu*nt wt&out insurancs of tbe note. thk instrumoni
 drall sccurc paymart of thc aotc; but when lhe note is heldby ur insurcd holdcr thir inrtrumcnt $all not seiurc prymcnt of
 thc not0 o, ittach to the debt|idenccd lhe^reby, but at to the note and sr,ch drUt $etl coilthrt€ rn Indcmnity mortgaSe to
 scut$ lht Govcrnnraat rgsinrt lorr under itq inruiinge eontract'by rcamnaf iqy dcfriiiity $onowar,
 .    _  {$  thlr iu*tltmcat alqo oegyle-s_t\c r3qqlturc tf any interest credit or subsidy which may be granted to rhe Eonower
 by &e Govcmmc&t Ful$lsnt to 42 U.S.C.__$j4:q{ -or any- amounts due under any'shared Apircciition egreementlReeep.
  ture Agreemcnt artsred into ptrmunt to 7IJ.S.C. 2001.
     -  NOW, THEREFORE, in con$deration of the loan(s) and (a) at all tlmes whon the nots ls held by the Covernrnenr. or
 ir tht Gvent the Covernment should asigrr thls instrumehi wi&brit inufancr of the sayrncnt of the nbte, to sccure promot
 payment of the noto and rny renewals and extensions thereof snd any isreemcnu contallia ttrerein, Giiuitinranv piorisiin
 for thc payr-ngnt of an-innrranco or oth6r chergo, ft) at alt tim$ wh;nlhe nots is held by an insursd holdcrl to'seiure pcr-
 formanca of Borroryer's rgrcemcnl hcrcln to Gdcmirifv and savc harmless thc Governmeit rnclnst loss undei lts in$rdnce
 contract by teuon of any dcfaul!by-Bonowor, and (c) in any evcnt and et rll tirnes to sccuie *re prompt prymenio?att
 advances and expenditurcs-mlde by the Govempcn!-with int-erest, m hereinafrcr des*ibed, and thd perfbnirairce of cvcry
 covenanl snd sgrserflent of Borrorver contained hcr_cin or in any nlpplemerrtary agrecrncnt,'Borrower focs hercby sell, con.
 vey, end assign, with general warmnty, unto the Government-thc'folowhg frdorty tittirkd in thc Srat+ ofifcntuily,

 County(Ie$ of      Mr.Craeken:
       Lot 82 in Great Oake Subdivision as shown by Waiver of re-
      subdivision of Lots 82 and 131, recorded in PIat Section H,
           369, McCracken qgUllly_Qlelk's
       ase 369.
      page                 County Clerk's 9f€
                                          Office.
       AEine the property conveyed to  mortgagoJit by deed from USA/
                                     o mortsaEorg
                               ?37
       FmItA;2/13/90,Deed-Book ns 7 pase 7g{45'Y l4cra che6, HA 427.t Ky (Rev. 10.89)
         lffi**/ti{3fl
         count3l                   '
                                       3"6$rPB              3Y                                       -
                                                                   Mffil8lT&8,,
Case 5:19-cv-00017-TBR Document 1-2 Filed 02/11/19 Page 2 of 4 PageID #: 12




 3*?

  ffi
  mxr$  rf rrhich are hcicin
        bf
                                         s."rt*:;*ls,iq:""ttw.+.i1"il'fi.i.{{jtr}fr ii'.*-i;trfi ffi3lst

                      hcicin callid "Ihe propffry";
        io iiav6 ANtiO xOr,p *r" propeiry u$to thr Co'rsrutsnt and lts xtigne forevcr ln feaandrimplc"    r$lgas }|,ARKAN?$ ?Hg
                                                                                                                                 ffi:itr
         ilR:ififfi'tt'ir"rt*n'*        *ek, $ooo*rr's hsirs, pxsctrtorp, sdrdnistmlors,,3ltsc€ssgrs
                                                                                                           anv licm, t*cumbrancss'
  TITLE to rhe properw i,i tir*ciri*ii'*ieni qgaqlr ritiiiliiii i-l*tmiiina3emrndr lrhsw!€vrr      ";(lept
  *ss*rnenr*,
         {l}         -tlr,-*$qiiq:Hwi:ryii',tlii3-ffi ffiffi
                            ffi;d;;Ii'iii"ililali*iiiluor,
               relc,o{$pru,r;;
             ToPIY:Pram
  l*sr rhr Gorstwls$t  lr8a
                                                                  cdu   comrANts       ANDAGREES        ssJollo{r$:


                                il tield',b],; insrrcd hotda, gsro'&*i          eo*linua to m*ke         parniltt'
  iii-rfitisl*i6{, *o[                                                   sha$
  ment, rs collection agent for tho holdcr.
                        $                            fetl an{ olher ehaqer                          ot het*ftcr bc raqlrired by ttguletions of
         {l}  To pry      ths Govcii,un€rrt $uch                                a6 {nfly ,nol,ti:
  the   FaimersJlfrt"ffl}tnufir.rrrenr,
                                               ro maks addittonat monthty paymen$ of tltzof rhe estimated anaual ta.tes.
                                                    upon the mortgaged ptemises.
               'inlui.n.e
  o*roi#no,            pi6*iums  rnd other  charges                                                       _.1^- ^_^.._
                                note ls innrred Ly the core-merit. thc Govcrffnent may 4t,", tT;f;tl'r1r"..3iJr*$11:
       (4). {herhel or not th?g6il;w.iand
  requirlincriii ld Ue p"ld-U/                not'paid by.Borrower when due.  as we[ as anv cosl
  senarion. Dror€ctron.                      irrilltil';. id;a"c;s i;r iriilic6i,ni of Bo.ro*ier. All such aivances strall bcar
                           "JHrlo.IilJ,iitf
  iiii;;;;i;i irii iri" i"*e by thc note whkh has thc hishest inierert ratc'
          (S) AJI advanc-es Uy the Governmcnt a3.descrlU.A in this ins$tment.     with irrterest, shalt be Lnmcdiately due ond pay'
  abtc bv Bonower ro tr,u 6oi.?r,i;;i.tiiii&ii;ilil;-iir;                aiiierqied in thc lateit note and shall.be secured herebv'
                                                      'sr"J*ci'ii6m-riri,ictioinonowir's
                                                                  liid.e
  ir",i .iJr,".ii,i#ii'ri d; d;ffiil;i in'dli
                                                                                              covenan!
  ii fii'J;ill ii-.lie     aipit              'iii*i
                                  i;iffi"6-orii'y    inA'rteaoesg   to the oovernmcnt    x*rad     herebl|l i,il;il{fr?{'"-U"$,1:
  ment detcrmines.
  "'""'6*"t';        t;q lorn xidenc$d by th*Iiolc solcly f*rpurposssauthorlecd by tha 6oYor$$rent.
        (?) To when due all taxei, Iicnr, judgrnents, incurnbraflcx. rnd as$e$tmsnts lawfully attaching to or assessed
                  pry
  aeatnsi itre i'qp"iv.'"*i;f,*,Si;i$-i*,U'.6Jl*m:*1":l*r}Hirl,lT.i,g}'.';ii.-3fJ,*i.*,o"lfllffit
  to or reasonSblY ncccrs
  o'*",x;tiio":lilf:[:Ttyffr*:s$rr                                           p*ricte* epproved bv thu sav*r*nrenr aad, $ I ts
                                               rq,ri*a E and snder insursnc*
  requesi,io deliver      policies to the Governmint' .
                       s1,rch
                                                                                                            operate the propcrty ln
         (9) To mtintrin lmprovemcnts ln g.ood repair antl make tepalrs lggr_{S^!-y-lt9::gl'nt;
                                                 t  iui ruct                              and   farm  and home   management plans
  , sooi"jnu irirsuario-mrnrlki manncr;   comfly             farm conservadon'practices
                                                                              thi                                waste , lcsscning or
  as rhe Governmenr trom rime to time may p*r"*iri,       .nO noi to sbandon      property-' or  cause or Permit
                  tril s".uiiii';dr.d H;e'bi, or wit[our the wriuen consent'of ihe Go'rernmcnt,           cut, remove, or lease any
  il;H;;i;f
  ffiil;,ffi;: "i;;,     ;;iii;;
                         ;;,;i,                  ui*upt a* nrry bt nsces$ary fcr ordinary domcstic pnlssiss.
       & fu eornpty with otl lan S; "ii,i;iiti
                                    ordinances, and rc&ulatisxs rt'{hciitlg lhe propexy.
Case 5:19-cv-00017-TBR Document 1-2 Filed 02/11/19 Page 3 of 4 PageID #: 13


                                                                                                                              i3"-1|B
        (ll) To Drv or rcirnbursc thc Goysrnrncntfor€xpcnsesreasonably,ne-ccsssryorincidcntal to.the.p.rotectionolthe
 H$,t*"l[S'i"[:m[*t$'1&,#;lfsi;'8]'li sl 8;rlli i:ilBlltii il,T,'S#:,ffi"ff]"1t'[rT$01'#'"i",iidi3                           :x{
 ilfiiilt-f rii:'dff;rf;'oili oi'ili"iaind thti dd ;rh;i iri{uiilir14, ditoincir' recr. tusroca' fcca, court costs, and cxpcnses
 of adi'ertislng,'selllng, ahd convcylng the froperty.
        {t2l Exceot as otherwiic provided by the FarmerriHoms                     ninisuation renllations, neither the propcrty not-any
                                                                              Admini$urtisr
 oo.uoir-ilier6f o? interesr thiilin'srall bs leise4 asigne.i, sold"s             rrcd. or
                                                                          uan$errgd,          encunibacd voluntarily or otherwiql' withgut
                                                                                          or€n(
 thr written consEot of tne   the uovcromont.
                                  Goveroment. Thc      uovomma,rlt dtall
                                                  Inc GovornmEnt            [eYc tiiiote
                                                                      vrarl have   sri
                                                                                   the role aadre iiclushe righu a! mortgagee hereundcr,
     rdinc 6ui
 includlnr                                                            partial relel**l;
             but not linrited to the power to grant cons$nts,* iratiia!                   subordlnationg, and srtisfaction, 8nd no ln6ared
                                                                                  ase3. subqr,
                                                                              teleas€
         stAt heve uny right, title or-intercst
     hr sEAl
 [ol0er                                o          in or to thc licn or any benelits
                                                                                  ftts hereof.
        (13) At rl! ricsonablo times thc Government pd its 88ents m8y lnspeqt                    lhe proptrty -to rccertain whethsr tht cov'
                                                                                       lnspect the
                                                                                              pcltlg pefiormeo.
 cnrntdan&                  to$taifi sd herein or in any $tpplgmcntsry aSrcementIt arc
               asreements contained
        iarfd agreatrents                                                                alc bci'lg
        (ta) Th€
        {14}         Government mry -(d odiutt lhe interest rate.
               The Goverdmcnt,$!                                                       terilts or UaiEnee duo ott the loan, &) incrsagc thf
 morlgiia'by an rnount.equal to dileneil inter-esl^g1 1|1;,g1-tt




  ['"'iii;A'il*iirifii,ilii *i5u;it-piy     ma-n-ori aiid anv. indebtedneix.iecurod hereby and to Pav              lot anv stock ncco$ory
  io f,i puilliss.din a cooperttive lending 88ency in connectlon wtu sucn loan.

  ;;,,<jli,tr*liln:il',tfii,**iif[t'a,tlull;i]1,"i             :rI.ffl;'J,'*dtj,l:i'rT             $tf,T,,tfl f,ii'il*,fr11i,ii:"'.:,i"'1]ii
  i-tirii$ri,irliiiiiiiii,iiiCnt *raliionstttite delault hereunder.                                     !- ^L!- :-^^-.---. -- ---...^r krr
                                                                                                 ctr an incompetcnt,or should lny oqc
  rrri. i,r\iitimiiit]il&ould-- i-nv one of the partlci nqmcd ar Borrowcr dic or bc              or make an rissignment fgr th9 bencfit
  ffi#;i#';},,'li;;b-oriaili         ui-,tictrarsed in bankruprey or declared an ins(




                                                                                                                             ffi
  [iri.xld.*t!L3-rnr;#;;jg,q;ruff$Eiigffiittg,ffiifi:i,':i'T1?'ffi}:'tr'trli$ryffi#J#}#:,i.,':xti
  and anv lndebtedness to



  ffi }Ht"},$,f #,fr$ffi ffii$#jfr#*ffiffi{,$i,:ffi?If$$d$i*'HIftfiffi

                                                                                               :t           :l[]Li]ffitffiffi
  il**[[nltlr;l*ryl;3if;Sr$L'1ftr'g$&lt?tlff Srs#,#,}#:ffi
                   -ffixtri1ls,tr,1trt,x,'fiuuffi
                                                  ti'*'$'ffili#ffi
  fr il:rriw"'$i?*rr$*h;J*#llq:i1,fi1fl &if}l*ltt',trffi                  h:$#['fl
                                                                    ru *ifff,        iH$ffi ii';
                                                                              r'tY' w-?Jiffiff
  $ff';13i;i,ffi
  i
                                                             "{,if,


                                                             ,:#:ffifr{tr:il#$$[,tqlrHa]{*#$*ffitht
                                                                                                                                           Lof

  *tr*t:N#lx:"m"mu*i*ry#xfi4x,'ffi-ffigf,$r-ffi
               '-- ' -
  i3$!:'ili"Br",T,'1il,",[Jl-,,8i;ff'lili:.'"fffi
              ,i thc loan for whlcil rhis listrument slratl to          is given
                                                                                            ffi,ffiFffi
                                                  f;flliil,tllli,Lflllfil'J"Jl1'J,Xty,f5i#i#?,"itJJ':xildHili;,1
                                                                                       be used       purcha$,
                                                                                                    finq-pce the
                                                                                                                       ihi
                                                                                            bticft 6f any-'tdch $tate lrw. Sor'
                                                                                                                            or
                                                                                                                            construction




  udtflr*tp}s*m;m
         lo
  dwellinq relalinr     race,   color, reliSion' sex or nttlon$ ongm.


  r#{it'x[rfiJ*gntm$ii,*:d:*&ffi
  '                             'bc
                                                ffi {riT*ffitr*ffi -,ffi $f,#,#riryi:l:f;
      eZ\ flris insrrrmrnt rtrrU subjecr to prcxnt regulrtions of the Farmets Home Administration, and to its future
                                                       the
  rcguleiioris not inconlhteni     vith the 0xpre3s provislons nereol.
                                         bv ccrtiried *il'     t nrhprrrrtqe raoulred bv t                       ,
  ;;;, ,ftl  ni:f:igm,3T$#:1,$# *d;t'                      "tos,fl*ffif:,,fi3xii"tPJ#Ji t1*:tfui#;,il,11;
  at 333 watrer             Kenlucky. oori#"fli-f;$*x;Tt$olrowcrat
                Avenue, l*ningrdn,                                              arldress s!.9y1-t{$9-fanners Horne
                                                                                                  $e
  eaministiition Finanie OflicE reiords (which normally will         be the sarre as the post olllcc addr?$ slown aooYc,

  ,"-,*ilUl
  provisioi
              lly, ln*lHr:l $iim*ffix'#i,.lilJl?'lli,ll1',',1['fi.TiJ'f,ll'ft'?'fl'bHi':?F&.'
            application, and to that end the provisions hereofare declared to be severable'
                                                                                                                       i[i"$#,n'.*.ix,1[
             or
    Case 5:19-cv-00017-TBR Document 1-2 Filed 02/11/19 Page 4 of 4 PageID #: 14



I

         3:r,4
    Given under the hand(r) and scal(s) of Borrower this                                                                                      ,19 90      .


                                                                                                                                               (sEAL)

                                                                                                                                               (sEAr)

    STA?EOF KENTUCKY

    COUNTYOF MCCRACKEN                                         1",
              Beforeme,          , ,,,-     erifrrgt,*.lrfJqreNelno?D$qtp ,.                                        ,   ,,eNotaryPublicinandfor

    the County                                                                  personally appeared

         .,. -,yrrkJ. Wil.IJ.aPe -.-                                                  Peggy            A.   WiLliams
                                                                          "n6
    who ad<nowledged that they exccutcd the foregolng instrurnent on the                                    7rh
    day of                t'larch                              ,   $ 2!,as      thek free act and deed.

              WITNESS my hand and official seal this                      7th                            day   of

    (sEAL)
                                       'Seot   .2.1991.                                        acken Co.,/State at
    My commission expires:

                                                          rPREPARER'S
                                                            rlbr Enbn   STATEMENT
                                                                      u gI n ! LtrtLrr I
         The form of this instrument was &afted by the Office of the Generat Counsel of the United States Department of
    Agriculture, and the material in the blank spaces in the form was inserted by or under the direction of


                                                                                                             42002-L265

                                                                                                                                         (Signature)
                                                         RECORDER'S                        RTIFICATE
    STATEOFKENTUCKY                                        I
                                                               [    ,,,
    cor,tNTy        op      McCRACI(EN             -           |
              1,   -MARIHA I{EI*I ,SRADEoFD                                       ,   Clerk ofthe County Court for thc County aforesaid, do certify

    that the foregoing mortpge was on tre                           7tt.                   a^yor {9I9}                    , l9
                                                                                                                                 j9,lodged   for record

    1g   2:   3$'sb*       --P.rtr.l., whereupon the   same,   with the foregoing and this certiflcate, have been duly recorded in my office.

                                               7.th                                                      rr-__r. /fn_lttg.Book 456 ..
              civen under my hand     *rr                            .--    day    of      -    , ."   - S?rSl . ,it9f Fage - -E-
                                  rQ"rcordins
                   ?aki   {,/'                   F6g
                                                                           Clerk      of
                                             i"itu

                                                               'ru                    A
                                                                          n     i)+tttt'*                                                                     t
        Case 5:19-cv-00017-TBR Document 1-3 Filed 02/11/19 Page 1 of 1 PageID #: 15
                                                                                                                                                                             FORM APPROVED
                                                                                                                                                                             OMB No. 0575-0086

                                                                                                                                    Type of Loan           RT
Form                   1965-15                    ASSIJNtrTION ACREEMENT
                                                  Singte-Famlly Eousing Loans
(Rev.                                                                                                                                EJ    t"".   502     E        Non   Prognm    f-l   scc. so+
pdil!    tcponlry bwfut lu tt|y'6 roltn iril d tlomiil b .tdnl[(,d lo arn l. t ni,Uct Nt rctptrtt, l|ldlry th. dn lot tNiNint
 at$ut,,ioar, rt.,d'ltt alitdr4 Ac tqttcct, $,,riry oid t,dtoitdrrs,ho ica lr;c.Ld, 0[d cotpldida ol t?l.rtit th. collnarS
                                                                                                                        ,(dui,lgl Loan Number
inhnldtiol. *,tdcotrrne,ia rclc/atatDb bvttddrtt d. ot uy ahcr tryt o! thit @lhdiilt ol k{ailcio;, ikldist tuttadrtlu k
 thns turdr/t o U,S. Dqtnat of,lgtlcthuc, Clcuuc Qficu, iIOP M, 110 hrd.p.!td.,tc.lv.nu" S.V,
                                                                                                      WorntgtotL D.C. 2@5A7WL
                                                                                                                                I
pLr! IIO t{OT Rf,TUnd $b tbnu tc !hl, dd6. Forwl to ,rE l&d Afp.l dlcc otrly. lou oc d rqtlrd to tqwrd to lur colLclian
ol  ltdotnfltdt a)e* @fi
                      h          a as.Nty    wlid ONB cd,trul nalirl

            ThisAgrcemcntdatcd..-0|4guqt.t?,J998-,isbctweentheUniMStatcsofAmerica,actingthroughtlrcRural
l,IousiogSeoice(RHS)andi(ssuccessorsandassigirl(hcreincallcd0tcGovemment',na.rriq!q

(hercin callcd Eonower), whosa mailing addrcss is                   1507 S 4th      street,   Paducah,        KY     42003


            Thc Govcrnrnent is thc holder of onc or more dcbt instrumsnt sgqUrtd.by                   oq9,   gr mqrc of the following dcscribed rccurity instruments exectted by
                                                                                                              l,[   iane Cfark
Casc  Nuubcr                                                                                                                       , on real ptoperty dcscribcd &crein which is located in
     Mccrrcken                                         County. State of                    Kentucky


                                              Date                                                                            Book/Volume/
        'Ilpt    Insrumcnt                  Exccutld                       Office Wherc Rccorded                          DocumcEt Number                                Prgc Numbcr

  f,-E-llcttaaor                      frt/07t1990                     I'lccracken                                                  t$6                                       000391




            In consideration of the assumption of indebledness as hcrcin grovidcd and the Govcmrncnt's cons?lt to thi! assumption and rehted conveyance of                                    the

sccuriry propedy,
                l.   gorrower hereby assumcs liabitity for and agrees tg psy to thc ordcr                  of the   Govarnrnent     at the RHS offrcs shown below (or other               locadon

as may larcr be specilicd) tlre principal sum        of                           thirty   rhousand Four Hundred Five                    0oltars      &   39.IC$ti
                                                                                                                                                                                           dollars

Ir
.+          ,r'io-ao;-iE,
              --r-.n
                                                                                                     ...   )plurinrcrestatlhemtcof Sir(-gld-One-qu:Ilgl
                                               pcrscnr    (                  6.250 ..,                         %) per tnnum, payablc in installmenrs as follows:


                          l81 .s7                                            september 12, 1998                                             ,   and



             S            181.57                              drereafier on thc                t   2th                       of   eaeh                             lllonth

uotil the prira$at and intercsi arc fully paid. crccpt that thc frnat inssllmcnt of ths cntire irdebtedness evidcnccd hercby,                                 if   nol sooner paid. shall be due
aad payable                 Thirtv   Three                _(                *-*--_____II                                     ) ycars from lhe date of ihis Agrcemen(.

                                                                                                                                                   rcc?ipr of thc
            2. paym€Drs of prbcipal end interast rhalt bc applied in accordancc widr Goverilne[t's accounting proceduras in cffcct on thc date of
paym€nt. If Borrower's payme11r hes uot becn rtceivcd by tho cnd of 15 days rfter it is due, Boaowcr wilt pay r lte charge in he arnount
                                                                                                                                          of 4% of dre ovcrduc
paymcnt of principal atrd hreEst.
            3. Tbe provirions of 0r€ debt insoxlsenr hereby assurncd shall. cxcepr as modified hcrcin, remain in full forcc and cffcct, atd
                                                                                                                                               Borrowcr hereby
                                                                                   and conditions containcd in said iffitrumsnB, as modificd hcrcin, as $ough
alsumes the obligrtions of and agrees to compty widr alt covenaa$, agreemcnts,
                                                                                                                    to rclease he transfemr from liability on the
Borrowcr had executed Urem as oi &c drte ttpreof es principal obllgors. Nothing coutaincd herein shall bc consmrcd
abovc dcscribcd debt insgumens.
             4. Any provisions of the debt and security instrumcdts which requiro urat the borrower occupy thc Governmcnt-fnanccd dwclling or refi.nancs
                                                                                                                                                         to

another credit sourca do not apply to rssumPtion on Non Prognm erms'
             5. Thi$ AgraemBnt subject to prcscat regulatioas of thc Governmpnt ffd lo its future- reguhtions which are not consistcnt with the cxpress
                                       ii
provisions heraof.



                                                                                              Iklotopher
 TJNrIED SIATES OT AMERICA

                                                                                               KelIy
     Jon
                                                                                                                                                Account # 0016788315



 RHS Field Offtcc Addrcss:
                                                                                                                                                                     FmIIA t965-15 (Rev


                                                                                    .s(HlBlT                        "ff;
           Case 5:19-cv-00017-TBR Document 1-4 Filed 02/11/19 Page 1 of 3 PageID #: 16

'USDA.RilS'
Form FmHA 1940-16
                   '                                                                                                         *f,**
(Bev. 1o-96)




                                                        PROMISSORY NOTE


Typo of Loan secrror loz                                                               Loan   NofJ
Date:    Ausugt   lZ         ,-!!!!-

                                                           lPropr6y Addresal

                                                           l,lccrockcn            Xentucky
                                       lClty or Townl               lgounryl             lStrt!l

                                                           -,
BOFROWER'S PROMISE TO             PAY. ln rsturn for a loan that I have rscetved, I promlse to pay to tho order of ths          Unlted
StatesofAmerlca,8ctingthroughtheRuralHousingScrvlce(andltssuceesgorsl("GovernmLnt'}021il,
(thls amount is called 'principal"!, plus lnterest.
                                                                                  -
pay lnterest et a yearly rate    of 6.2F9        %.The Intersat rate requirod by thls sectlon      iE   th6 rate I will pay both belore
and after any dofault described below.

PAYMENTS. I agree to pay principal and lnterest uslng..ono of two alternatlves lndiqatod bsloryt

E..PrInclpalandintersetpaymentsshallbetemporarllydeferred.Thelntareetgccruedto-l-
shallbEaddedtothoprlncipal.ThenEwprinclpaland|ateraccruedlntoreetshallbepayaffi**regular
                                                                                    regulal
smortizod installmants on th6 dat6 lndlcatod in the box betow. I authorlze tho Governm€nt to enter the amodnt ot
guch nsw prlncipal here: 9.                        , and the smount ol such regular installmente ln the box bdow yvhen
such amounts have been determined. I sgree to pay princlpal and lnterast ln lnetallmgnts as lndlcated ln the box bilow.

E] . Paymonts
    ff                 shall not be deferrsd. I agree to pay prlnclpal and lntergst   in ree               instaltments as lndicatad in
the box below.

I wlll Day prlnclpal and lnterest by maklng a paymgnt evory month.
I wlll mako my monthly payment on the lzrh day of each month beglnning on scprdDrr 12 ,J,L and contlnuing
for 395 , months. I wlll make thesa payments svory month untll I h6vo pald att of tho prlicipal ana lnterest and any
other charges dascrlbod below that I may owe under thls note, My monthly paymsnts wlll be applied to lnter€st
bEforeprlnclpal.lfon-!glL,39Il-,lstltlowBamountsunderthisnote,|willpaythogoamounElnfullon
that date, whlch is callad th€ "maturlty dat€.'
My monthly paymont wlll be ui.!:,!I                         . I wlllmake my monthly payrnsnt at            thc poat offlcs
                                                                          or a different nlsse lf                by ths Governmant.

PRINCIPAL ADVANCES. lf the entre prlnclpal amount of the loan ls not advanced at the time of loan closing, tha
unadvanced balance of tho loan wlll bo edvancod at my r6qu6st provided the GovarnmBnt agress to the advance. The
Government must make the advance provlded tho advencE is requested for an authorlzed purpoee. lnterost sh6ll
accruo on the amount of each advance beginnlng on tho dato of the advance as shown ln the Hecord of Advances
below. I authorlze the Government to enter th€ amount and date of euch advanca on tha Record of Advancos.

HOUSING ACT OF      1949. This proml:sory note ls made Fursuant to tltte V ot tho Houstng Act of 1949. lt ts for the
tyPe of loan lndicatod in tha "Type of Loan' block at the top of thls nots. Thls noto shall bo subfect to tho pregent
regulations ol ths Governmeni and to lts future regulatlono not lnconslstent wlth the oxpress provislons of this note.




                                                             fiffilHT.,n"
          Case 5:19-cv-00017-TBR Document 1-4 Filed 02/11/19 Page 2 of 3 PageID #: 17

LATE CHARGES. It tho Government has not received the full amount.of any monthly paym€nr by the end of
                                                                                               4.000                .  !, __
days after tha datc it ls du6, I wlll pay a late chatge. The amount of tha charge wlll be                   pereint       olri!    :
ovardue paymsnt of princlpal and lntereet. I wlll pay thlt chatge prornpdy, bui oirly once on eactt tate layment.

BORROWEH'S RIGHT TO PREPAY, I have rha right            to make payments of prlnclpal at any time before they are due. A
payment   of princlpal onty ls known    ae a'prepayrngnt.i.When     lmake I prepayment, ! wll! t€ll th€ Govsrnment in
writlng that I em maklng a prapaym€nt.

     I may make a full prepayment or partlal prspayment wlthout paylng any prepayment charge. The Government wlll
uqe all                                                                       I
        ol my prop8yments to reduce the smount of prlncipal that owe under thls Note. tf make psrtlBl             I    I
prBp8yment, ther6 wlll ba no changec in the due data or in the amount of my monthly payment unless th6 Govornmant
ogrees ln writing to thos€ changes. Prepayments wlll be appllcd to my loan ln accordance wlth the Government's
regulations snd accounting procedures ln effect on th6 data of recalpt of tho payment.

ASSIGNMENT OF NOTE. I understand and agree thot ths Govsrnment m8y at any time assign thls noto without my
consent. ll the Government asslgns ths nota I will meke my paym€nts to the asslgnee of the note and in such caae
tha t€rm 'Government' will ITI€8n the asslgnee.

CREDIT ELSEWHERE CERTIFICATION. I certlfy to the Government that ! am unablo to obtain sufllclent credlt from
oth€r sourcos 8t rB8sonsble rates 8nd t3rms for the purpo8es for whlch th6 GovGrnment is giving m€ thls loan.

USE CERTIFICATION. I certify to drs Government th€t tho funds I am borrowlng from the Governmant wlll only be
used for purposes authorlzed by the Government

LEASE OR SALE OF PROPERW.            lf the property constructed, lmproved, purchasEd, or refinancsd wlth thls loan ls l1l

{3) Is sold or titl6 ls otherwlsa conveyed, voluntarlly or lnvoluntarily, the Government may at lts ofltion declare the
entlr6 remEinlng unpald balanca o, th€ loan lmmedlately due and payable. lf thls happens, I will hava to lmmedlately
pay ofl ths antlre loan.

BEOUIREMENT      TO   BEFINANCE WITH PRIVATE CREDIT.               I agree to periodically provldo tho Government with
lnformatlon tha Governm€nt requests      about  my  flnancial situatlon.   lf the Gov€rnmant datarmlnes that I can gst a loan
from a responslble cooporative   or  private credlt sourca, such  as   a bank   or a credit union, at reasonable rates and terms
for simllar purposes  Es thls loan, at the Govarnmont'8    taqusot,  I  wlll apply  for and accept a loan in a sufflcient amount
to pay thls noto ln full. Thls raqulrement does not apply to 6Ry cosigner who signad thls note pursuant to s€ction.502      /
of the Housing Act of 1949 to compensats for my ddt ot r6payttt6ni         ablllty.
SUBSIDY REPAYMENT AGBEEMENT. I agree to the rspaymont {recapturel of subsldy granted ln the form of payment
asslstance under the Govsrnmsnt's regulatlons.

CREDIT SALE      TO NONPBOGBAM BORROWER. The provlslons of the peragr,aph ontitlsd                            'Credlt Etsewhera
Certlflcetion" and "Requlremant to Rsflnance wlth Prlvate Credlt' do not apply if thls loan                   is claeslflEd as a
nonprogram losn pursuEnt to sectlon 502 of the Houslng Act of 1949.

DEFAULT. tf I do not psy the full amount ol each monthly paym€nt on ths date it ie due, I wllt be in default. lf I am ln
default tho Govornmsnt may send me a wrltten noticB tellang mo that il I do not pay ths overduE arrount by a certain
date, tho Government mey roqulro rno to lmmodlately pay th€ full amount ol the unpald prlnslpsl, ell the interest that I
ows, and any lats chargcs. lnterest wlll continuo to 8ccru6 on past dua prlnclpal and lntorost. Even lf, at a time whon
! am in default, the Governmsnt do€s not requlre m€ to pay immedletely as descrlbE ln the precedlng sentence, the
Government wlll stlll have the rlght to do so if I am ln default at a later date. lf the Government has required me to
lmmodlately pay ln full as described sbove, the Government will have ihe rlght to be pald back by me for all of ltr
costs and expsnees ln enforclng thls promissory noto to ths extbnt not prohibitod by appllcable law. Thoae expensos
lnctude, for example, reasonable attorney's fees.




                                                                                                 Accounr
                                                                                                           fll}
               Case 5:19-cv-00017-TBR Document 1-4 Filed 02/11/19 Page 3 of 3 PageID #: 18

      NOt Ceg. UnloSs appllcable law requlres a dlfferent mothod, any notlce that must be glven to mo
                                                                                                                    under this note will
      be given by dellvetlng- lt or by malllng lt by flrst class mall to me at thg property addroqe_g*ted
                                                                                                                rbova or at a dlfferent
     address lf I glve the Government o notics of my dlfferent address. Any-noiloe it.t
     will be glven by maillng lt by flrst closs mall to the Governmenr at
                                                                                                 1n;rffij;fu*; ihe Govarnment
                                                                            inoi # ff$rrt ltsrln{ frr,vtcr, i/.q,,cqoFgrar .
     iif"!=Ir"r*h. P.o, !* 66ES, =.. L*tr. ro 6316
                                                                                                                                       .,
                                                                                                                           n a nodca ol
     that ditfsrent addrsss,

     OBUGATIoTI Or PEHsoNs UNDER THIS NOTE. If mors than ono Fsrson stgns this note, each p6r3on
                                                                                                                    ls fuly and
     rorpontlly obllgated to keop all of thg promlsae made In rrrta note, lnrilciirl'ri"'oiolrrru ro psy th* full amount ow6s,
     Any porson who ls E guarantor, 6uraty, or endorssr of thig nota ls also obliiateO
                                                                                           io Oo tncse ttrlngs. in" b"ri;;i
     may enforco lts rlghts under thie note agalnst each parson lndivlduauy or aialnat
     any one of us may ba regulred to pay all of the amounts owed under thijnote. "[;il;-t"g"il-";.
                                                                                                                ihir;;il'ffi;
                                                                                             The tarm nBorrowsrn ,h.li;;;r;;;
     each person slgnlng this note.

                          other peraon who. hag obllgatlona under this nore walvs rhe rlghts of presentment and notice
     YIY-TS.,}-{:n,
     dlshonor. "PrBssntment' maans tho rlght to raqulre th6 Governmem to demand puyir"nt of amounts due. .Not6e
                                                                                                                       of
                                                                                                                       of
     dlghonor' means tha rlghr to requlre tlie €overnmont to etr.-nott"r to otrrrrl"i;;; ,69; ;;;;;;J';;Jiiu"
     pald.                                                                                                                     nor boen

     WAFNING: Fallure to fully dlscloae accursts and truthlut linsnclal lnformatlon ln connectlon wlth
                                                                                                       my loan applloatlon
     may reoult ln the termlnatlon of program orslstanca cunenrly belng reoelved, and tha danlal of future
                                                                                                                   federal
              under the Departmgnt of Agrlculturo'r Dabarment rcgutatlonr, Z C.f.n. part 3012.


                                                               Seal



                                                               Seal                                                               Seal
                           BorowEr                                                              Borrower




                                                              REcORiffi ffi
             AMOUNT                  DATE                   AMOU}TT              DATX                   AIVTOUNT          }Are
     {t}t 21,965.00              8/1a198            G)$                                         flJ! f
     {1} S                                          (9If                                        {16}    r
     ($*                                           flo)   $                                     {ln     $
     glj                                           fitl *                                       (I8} T
     t5l 0                                         {l?} s                                       r19q 3
     {6} $                                         fi$s                                        o0) s
     {?} $                                         {r4) $                                      (21) $
                                                                                     W
     lfA Reaoorrlzatiou and/or Deferral Agreeuent,
                                                   dated July 121 ZOA4,                            tu the prlnclpal
     suo of $201660'09, has been glven to uodtgy thb paynent achedule                              of thls note.it

 "A Reamortization end/or Deferral Agreen-ent dated.July           tn the princlpal.
of                                                       |2, zW_6,
   $20,776.53, has been glven to noairy the payrent sctredule of thls note.,,
                                                                                         Account   t[
          Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 1 of 6 PageID #: 19

                                                             lprn   Alovr   ltir thr Fr' R.oording D.rl                                                        r.{r1'
   Form RD 1550-14      KY                                                                                            Form Appmvcd
   (r r-96)                                                                                                          'Otvl8 N0.057r,0172
                                                  Unired States Depanmcnt of Rericuln rc
                                                          Rural Hbusing Service-

                                               IYTORTGAGE FOR KENTUCKY
   THIS IVIORTGAGE ("$ecuriry lnsmlmenr")-is made                           on AUGUST 12          , 1998. 1o*1
   rhcmuqrgor          is K&rstopnE[, t .                DENSON               *1w ffittr J. Dubrs'o*, his i&*u**.
   lhis   S.cryrity lnstrument is givcn-to the Unircd Srucs of Americr octing rhmugh thc Ruml Housing Scrvlcc or tucc"3sor ss.ncy.
   Urimd $tltt$f,upmn*fi! Qingtcttlrure {!Lin&r'}, thosc gddlcsr is Rurol liowirrg Scrricc. r/iCmrnlircd                           Si"i.t"i       C'J,ir."r,
   Unitcd $pix Dryryment af Atrriculturq F;0. Eon 66[8{. $L Louir, }llirmud fiI66.

   Borr.srtlcr is indtbtcd to Lcnder under rtrc follorvlng promissory norcs. and/or usumpion agrcrmcnc (hercin collcqively called
   -Nott ]"yhir:!t htvc- becn.ryeculcd or assgmc$ by Eonorver and rvhich provirlc for inonthli paymcns. whh drc futl dcdq
                                                                                                                           ii noi
   poid   crlicr,   due and   pry$k tn   lhc mrrurlq'datc:

   Date   ol lnstnrrnenr                                     Prineipll
                                                                Anqut                                      LlomriF.v Da.ta

  Haich,,7,            1990                             $33 r 000 ;00                                     Itareh     7,        2,023
  The above described PromtsEory Note whlch has an outstandlng balance of
  $30,159.'57 wlEh accrued lnterlst ln the amou"r or $ii;:di-i;;r-;;;"-ioiirr.a
  by an Assumpt{on Agreement dat.ed Augus t L2, 1998 as follows:
  August t2, 1998           $30,405.39           August L2, 203L
  August 12, 199S           $21,965.OO           August 12,1998



   This Securiry lnsmrment sccures to Lendsr: (a) thc rcpaymenl of the dcbt evidenced by theNorc, with inrBrgL and alt rencrvils,
   txun*iaCI and modilications clrhc {oq $} thc payrnent tf sll othcr sums,,with lnrercsr advarced undcr pangraph 7 to prorccr
   thc pr*p9ny eovcrcd bl' this Stcuriry lnsrumcnl; (c) tht pr&rmance of Bonorvc/s coventnr and agreemcirs under this
   Sccuriry lngtrumlnt and thc l*lott, lld tdl,{c ncapure of rn1' p*-ment ossistancc ond subsidy rvhich may, ba grmred ro rhe
   Eorrg$or b;- thc Lcndcr punruont to {l U.S.C. I$ la72Q) or-lt90"g _For this purposc, Bonouer docs hercbl.mongagc granr.
   and convcy to Lcnder thc fotlowing dcscribed propen!, locnted ln tk Counry of
        l{cCracken                , State of Kcnoc$

Lot 82 ln Great Oaks Subdivislon as^sh-own by- Walyer of re-subdivlsion of l"ots 82 and 131,
recoded ln Plat, Sectlon Hr paBe 369, l,lcCralken Corlnty C1erk's Office.
leing the same propertl convEred Eo l(rtstotper I{. Denscn and raife, Krelly J. Denson by deed
from Pegry A. Clark and t$sband, Stephen C1ark, detsd August 12, 1998 recorded ln Deed
Book _,     Page _,     McCracken Cor:nty Clerk'e Office.



   rvhich has thc ddrcss       of               1630 Cent.ury Lane                                                Paducah
                                                             lSrrraJ                                                  lclryl
    Kentucky            42003        lzut                    ("Property Address");

          TOCETHE& WITH all the impovemcn$_ norv or hr6sfter eresed on                                       *r   propffryr nnd        rll   rrutcrflcnrs,
   aprrunenanccX and fixntres rvhich now or hereafter are I pert of the propcny. All reploclme-ng Bnd addirions shuli
   also bc cowred by this Sccuriry lnstrumcnl All of thc foregoing li rehnid to in irlr Sccurir.v tnstrumenr as rhc
   "SrogrtlF*'
          BORROWER COVENANTS thot Bonower is lawfully seised of the esrate hereby conveyed and has the righr
   to grant and convey the Property and thEt thc Propcrty is unencumbercd, except f6r encumbrancer of                                           recor-d.

                                                                                                            t
   Publtc rcqoning burdcn tor thir collaclton oI lnlfiFeilofi it .rlmalzd lo a:t.toga I 5 mlnur,s pct tponse, lnctuiling thc ltpe lor reviewing
   hutructlons, tc*ching cxisttng data totrcar, ytherlng oacl malntalalng tltl &lu accded and conpletlnt ond rcvhvingtthe collectloa o!
   lnlortnotton, $end commenp regardlng thlt burden cstinulc oe ony othee aspect of thlt colltctlon of la/ornatloa, tachdlag arygulow lor
   rcducing thlt burdttr. to the U.S. Depo*acal of,lgtiatlaue, Clearancc O[tc+, 57OP.7602, 1100 lndependenct Avc,, Slf, lfuhtngon, D.C,
    20J50.7602, Ptcan DO NOT SgtUPty thblornt to thit addrtss. Forwtd o the local USD,I oficc only, tou are aot ,r;qutrr;d ao nspond to
    thit collcctton qf iafornottoa ualctt it dlsplays o cuntntly volid Ofuli       nunbtr.
                                                                                                                                             pagc I of 6


                                                                                              .frXHIBff *.r.
Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 2 of 6 PageID #: 20




Borower warranB and will defcnd gcnerally the titlc to the Property against all claims and demonds, subject to
                                                                                                               my
encumbranccs of record.

    THIS SECURITY INS1RUMENT combines uniform covenanE for nationat use and non-uniform covenonur
with limitcd variatlons by jurisdiction to constitutc a uniform sccurity'instrumenicoviring-iriffip.tty.

     t   NIFORM covENANTS. Bonower and Lendcr covenanr and agrec as follows:

 - !. Ps.yqent ofof and
        principal
                      Prlnciprl and Intsrst; Prepayment rnd Lote Ctattcs. Bonower shall oromotlv oav whcn
                          intircst on fte dcbt eviddnctd by tho Noto and onfprrpiymart;AEdA-"rf;i ffi ffi;
{u.-$i
the Note.
 . .-2.p.oy.to
          Funds for Tsxes snd lnsura.nce. Subject to rpplicabto ltw or to a wrificn woiwr by Lcrrder, Bonowcr
:I:tl          Lender on lhe day monthly paymEnll gre iruc under  the Nore, untii riic.Niiiti'paio-iri'iutf i
(]'Fu,nOs'1 for (a) ycnrly uxos and asscssments which may auain priorlty ovlt this Sccurity lnstiumcnt as a ticn"iil
                                                                                                                 on
the Propcrty; (b) ycarly lcoschold pu{nonE or ground reiru on dic Proicrty. if anrr (ci v'culv trazsrd oi oroorrt"
insuanca prcmlums; md (d) yeuly flood inturonce premiums, if any. T[esc itdris'ud call'cd "Escrow iteriu."'
Lender.mny, ot-ony timc, colkct end bold Funds [r so amount not to-exceed the mardmum smounr a lerdci fu a
fedcrally rclatcd mortgogc loan may rcquira for Bonowor'r essrow Bccount under 0rc feairst iert g$src Senicnicnr
Procedures Act of 1fi4 ae amcadcd Fom timc !o timc, l2 U.S.C. $ 2601 el ss?. ("RESPA,), u[tess urorhcr liw or
fderut.rcgulation that applhs o thc Funds scrs a tcss*lrsmouii fr ro,        ffie;i',i,,;il iii'rifr'.liorriii;iiii.i,i
Funds in an smount not t6 cxcscd thc hss omouol. L,rcnder moy c*lnirta the amoiit of Firnds dlc on the basis of
curent datr and reasonablc estimstcr of oxpcndihrts of futuri fsirot i-emi-'ii'i'rtrir*iltft;rOii"o irtii
npplicable law.
     Tlrc Funds shsll bu hsld by a Meral                        tadct) or in an instltution whose deposiu arc insured
by o fedcral agency, insuumcntality, or                         upply thc Funds to pay rhe Escrow ltdms. Lcnder may
not charge Bonower for holding und a               th* Funds;   tnuolly anolyzing lhe escrow accounl or veri&ine tht

chcrgc, However, Lcnder rioy require Bonower to pgy I one-timi thuec for an indeocndant real eslate uu
reporting service used by Lendcr.in connectlon with tlrii.loan,.u.nl.es rpplicaElo hw providei othemist. Unlcs an
agirctmcnt h mndc or a!,plicable hw rcquircs interest to bc paid, tffidir shatl not be'required ro oay Bonowcr my
intercst'^or eamings on the Funds. Bonower ond Lcnder mriy agrec in writing, howcvei that intirist shall bc poii
on the Funds, Lendor shall givo to Bontwcr, without chargl ir arurual acci'untins of ihe Funds. showins er;diB
and debits to lhc Funds           purpo-qc fc ivlrlch each dctii o rhc Funls *as mi*. ffi Firdtil it-&g.d cs
                         ^uld'[he
sdditional sccurity for all zums secursd by dris Sccurlty Instnrment
.    lf &c Funds bcld by Lender cxcced the amounts Fcrmittcd to bc held by applicable law' Lcnder shnll accounr ro
Bonower for thc exccs3 fun& in accordancc with tht requircmcnts of sppjiciEle low. lf the srnount of rhc Funds
hcld by Lcqdgt at any timc is not rufliciont to pay rlp Eicrow lrems whlir due, l,cnder may so notify Aonowii in
\Yn!!ng,.m{ in such casc Bonower shall.poy to l"€ndor the omount nscr€sary to makc up thi deficiency. Borrowcr
shtll make up the deficiency in no morc than twelvc monthly payments, at Lindcr's solc iliscretion.
     Upon payment in full of ull sumg sccured by this Sicurity lmrrumenl Lcndcr sholl oromntly rcfund to
Borrower ony Funds hcld by Lendcr. IfLcndcr shall acquire or seil the Proncrtv a{ter occelcration unarir pcraernoh
?2, Lender, |rrior to the uciluisition or ssle of the Proprirty, shall rpply ony Flrnds held by Lcndcr at tlie rificbf
acquisition or sulc as a credit against the sums secured by this Security lirstrumenl
     3. Appllcrtion of Payments. Unless applicable law or Lender's regulationr providc olherwlse. sll ouymens
received by Lcndcr undcr parographs I and 2 sltnll be mpllcd in the followins ordei of orioriry: (l) t6 addnnces for
thc prescrvetion or prolection of the Property or enforcenient of this lien; (2) 6 occrued intersst du6 under the Nore:
!|)_-rl_ryryit$ a* t{q,l|t!-l!t,n,       (4) to amounts rquirod for thc esrdw items undrr paragraph 2; (5) ro lare
cn0f8c3 0nd othcr tBcs end chorgG3.
     d. Chlrges; Llenr. Bonowor rhall     poy all tuxoq ossestmentsr chargg, finos md immsitions aaributsbh to thc
Prcperty which moy ot6in priority over this Security lnstrumcnt, and lcaschold payments or ground renrs. if my.
Bonowcr shslt pay thcse obllgations in lhe monncr provided in pomgruph 2, or if ndt oaid in thlor manncr. tionower
sholl poy them bn timc dirtctly to the person owcd'paymcnl Birnoiei shail ptomntli frrrnish ro Lender'att noticcs
of amounts to bc paid.under.this paragnph. lf Boioivcr mokes thcso payminrs dir,cctly, Bormwer shall promptly
rurnEn lo Lenoer recetpB cvroonclng lne payments.
     Bonower shall promptly dischnrye ony lien which hos nriority over this Sccurity Instrumant unless Lender hls
agreed in wrlting to such licn or Bonower: (a) ogrees in wriiing ro fto paymcnr of thl oblisrtiofl secured by thc licn
in 0 manner acceptable to Lsnder; (b) contess in good falth the lien by, br defends acainsl enforccment oi the licn
ln, legll proceedings wltich in thc Lender's_ opinion operato to prcvcnt thc enforucmint of thc lien; or (c) secures
from the holder of ['rc lien an sgeemert sotisfuetory td t ender sirbordinatine the lien to ttris Securitv Insriurnenr. lf
Lcndcr delcrmincr lhat any pgtt of the Property 6 subjcct to r llen whicli may ansin priority dier rtris iiiurirv
lnltrumen! Lcnder may give Borrorvcr a ndticiidentiBine rhe lien, Bonower itratt sitiifu          *i  tien or taki one oi
morc of thc actions sct forth obove within tcn (10) duys bf thc giving of notice,


                                                                                                              Pagc 2   of6
 Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 3 of 6 PageID #: 21




 Hffsii$il,Ei#,H8ff            If, nT.lsr*Iffi.{fi Tli}1fi1l{"xffii*y,fi riil,ffi :l
 putirl or subordhstion of thir incrumcnt or any
         rcleasc                                 rffiiion oeiiinl-ir;;;;r'"
                                                              orher
     5. Hozard or Propcrty Ins.urrnce._ Bonowcr siiili t ;rp rhl"ift;ffiffiiffiTiffiI'u o, hcrcaftcr
   the. Pmptv insured. rgiiosr toss 6/-'rirc,                                                                   a*{ed
Pn                                            Iitqrdr j,rci,;d;{ ffihfi'ffi crm hxrendcd covirage. and any o,1,e,
hnzErds' lneluding floodr or lloodi.ng, ior which t inoer
uc omounB and for thc prids 0ra1 .Lcrldcr requinr. ryEirqr-lruifr.r.    -p*riaiirii
                                                                               Thls insurance shsli bo maintalncd in
                                                          ftt   insurcr
Bontwcr.snbi?.ct tolcnder's.app.r0pl which shirli'not ui-iriiiiiiiafiv wtrhhetd.
                                                                                    niffiffi;il1i,-iri 6i, i'riiliil'dri
covcmsc dcgcrlbcd ebovE, at L&-dc/s opion Lender may ottaia dovcn[.id
                                                                                        tf Bormwsr'?ijfiiJilffiUi
puruant to paragraph 7.                                                        iliiiilr d,'dffi:ilsi,;Td;'iffip"d;
    All ingurancc itolhics md.rcnowals $all h .q I forT! accephbte to Lcndcr and shalt lncludc s sundard

i[tEf,iiiiEittFffi lffi   i"tt$ffi
                     -coniei
prompt notico to thc insurmoc
                                    ,*t':t':m,muyrti]lg"r,m:ffiffix*tr#l
                             and Lcnder. Lendcr muy date rft;i .,?6,iiif ffiiirila; p'*;otir';i
Bormwcr.
      ,YtE -t   tgtdor   und ponow.cr,othcrwirc agrce in writing,. insurancc procesds shalt be spDlicd to rc"qtoration
                                                                                                                       or
     Lg *,?If L::ry.y_jflfg:9'jl*_0..ry!Pt9l              or rcp.oir ir ecoromically.feasiblc and Linder,s security is not
[ffiffi:l?l,i:ffi
lcsssrc&
                            ffi:t,ii&:rfi !!!
                  the msbmtlon or.,TI$_L
ingu ncc procccds shall_bo-rppl,i{lo$:            llt**ffi',I{"$r[,ll,W;in*$,;,ffi
                                                suqs
                                                     ecopomigilly.tcasiblc-"i                         fft ,'il;,##,ht
                                                                                   tJiai$ i|iuriil ili,il'i*'1ffi#*{
                                                       rry*od.ty1h,r SccuJtfisfihgii *#i#;;ot rtiql &;;'wiii
                                                                                                                          ii,;
8ny. excess qaid p
*I#H:q.i9l1*j3y-"LllJ:nyS-:tsd!H
nolice
                         Qonoyel.
         from Lender qtt.tr.Synnc*
                                     lf Bonower
                         that &o insuranc€ yryior
                                             carriar hac
                                                              q.^hp'."y,.'f$*
                                                   abandons rhe
                                                                 to sittlg'ri
                                                         offored tp
                                                     has of&r*d
                                                                                        ;;ffiffi;;;lAhfi ri,jj;tiio)
                                                                  Propcrty, oiOiii,iinii-i&r;ii,i,,,iltfii
                                                                               nior", ir,,"-r.J..;;;^ri:;ir.Yii-Ili-l
                                                                                                                       ihil;
                                                                                                           !fffi?i6iiLi,l;;
                                                                     sint.ii iiaiin;tr,iir-r"ender*,iy"ii,rl-iiit:uL-iffid;;
procccde Lendcr mav usc.thc procccds lo.repair.or restorc rhi Prapt'/ l,i6'6y'rl}'ll!A,iii-iyfrir
Insrumenl yE*T-Tl'JlT.*q^lh:                          (3-01Fv ptpo wiri ulsi; *.id filin;iifirr;rffi.
                                                                                                                     s#ffiii
     Unlcss    l.cndcr arq,Dorrowar
      LrrlrGxI l.iErsEr                        W
                                        gtlrcnrisc i$*'ir,i?hthg,
                         and Bonoryor oulGrwBl-Bgrse       m wntug, anY *i opDIiCAtiOn
                                                                              op'oli,ciiio;;iilffi&io-#in,
                                                                                           Of procceds to nrincioal shall not
:JI.!-q  g-[Tr!ry:S:
fnc pAymCaE, lf
thc.pByfiaats,      lt e&!r
                       anGf SogOlcf8tt0n thc
                                            montrty.]a.ymins    rcii-#d   io,f
                            lt fu.yrtclhe Propefly is cc{uitcd bv Lerdlr,.Bc*oivet*
     gg^qTt!ryP:$:**I^tl-*lpt!$a.vminsrciilrieofi                             ili'ql[6#
                                                                                i'gai6#'r'irl-ii?ififi      ;; ,ffiffiili
                                                                                             r'iri-ii? ifififi
                                                                        Lcndrr- Ilorrnisa/c riohr rn rnu iicrre.^o mthlaa
                                                                                            rigl* ro ad ltrunnce'lirtiltii
                            !0-cclcratiol                ryury,py
sums s€curod by &ir
6urur.rcsr6d         Sccuq lusfrrmont
                this S.curity Instrumont immediately prlor to thc aiqubition.
-   6.- . PrescrasUon' I[?.lnlona-nce' and Protccilon of thc Proportyi Borrqner's tran Anolcatisn:
I,caseholds. Boqow-cr sholl not dcsroy,. d:*ugS or impair thr Property, 'nilo* itii rfiirrry io ul,i&{i,1"ri, lil
commit waste on thc Property. Bono-wei^sh.rtl miinuin t}i improvrmehu'tri siJc rdaiiin[ irite rcnairs reouired
pr !.cnog. .Botrowcr sluill cirmply with sll lows, ordinanccs, a,ia reiui;ilrmatt;rt";;h;ffiilrt}a'Hffi;;:ilu
oo-m oclsull lt-8ny tonetture 8dl0n or procecdln& whethcr civil or crlminsl, is bccun that iir Linder,s sood faith
Judgmenl could result lll folf.oiturc of thc*Propcrry or olhcrwisc mstedslly impair tfi'c lien ffcntcd by rhE Securiry
lnsqlmant     l.tndcfolecuyrv intcrysl
Insqlmant qr l.c.ndcfo.sscufS     lntgreq Sorowdr
                                             Fonby*Xq        yrc suctr
                                                        may cure       q oihr;,lr
                                                                  puqf re dcnrilr bf
                                                                                  py causfirictii-,i#riiii;J# il
                                                                                             rrri_icd;i#pii&niiiii ;.i
                                                                                     qguling rti;
be dlsmisscd with a ruling thaq- ry
                                     ^Lcnd-efs                                  -atduriry-il;fi;;"r;H#;#*'r-;
                                               good- faith ietennination, prectuo& ford,til;altiliio-i,i*"i-sTrilicii
in the Proporty or other maGrial impairmait of ths licn creucd bi ihtu
Interesl Bormwcr shall also be in dcfault if Bonower, durins thc lmn applicstioi proccsr. mvo mtaiUlv false o'r
inrccumtc information or strtcmont! to lcnder 1or tfuita t-o proiiailfidli;ifi snv]rffidi'Tr-i;#rr;fi                      i;
connecllon.wi$ $c loun cvidcnccd by thc Notc. lf rlris sic[ilry-insffi;r               iiin
                                                                                         j'riiiocjf0fr. ffiffi;rhr^ii
                   tho provirions of the ltinse. lf Bonowerocquiros ric tiui ao rtri plopirty;rilEGh;ld;il irr;rr;
!,!.!qlr.yittt-oll
tltlc shall not merg,e unlcsg Lcnder sgrtct, to the mcryer in writine.
     7, Protection of Lcndarrr Slgttts in thc lroprrty. lf Bonower fails to pcrform ihc covcnalts and
?srcemcrg.contained_in rhis securitf Insuument, or           itiri
                                                                ts; i&;iil;cr;4il';,tffr            ffi;
                                                                                                 Jii,lriii,iiiii?idlli
Lcnoers.ngffs in $a moperty-(such ss-a proceedlng in bankruptcy, probate, for condemnntion ri"r forfeiture or to
enlorse l&ws or rygul0uo.ns), then l-end€r m1f d-o ond pay for whotivcr is necessqry to protect thc value of rhe
||!p_efy..P-d Lmlj.rsjighq in.m! ProPerty. Lende/s.actions may^includc paylng onyiumrsccured by a licn which
             oyg.r m! fcculry
lyq,ory                          lns{ulnent, Bppcaring in clurt p3yarlq rcasonable afldmcyJ fccr and eirrering on rhe
rroperty to mBI(e rcpairu. 4llhouglr Lender may t*e ectisn under this pansrarh 7. Lcniicr is not reouircd tddo so.
.. , Sny qmo-unts disbuncd by Linder undcr tf,is poragrsph ? shull bciomfadoitirinai oi-ut ii niiiro'"er;;r;;d b;
thls sccurlty tostrum(mt Unless Bonowcr and Lcnder Bgr,eE lo other lerms of pnymcnl these amounts shall bcdr
intercst froir thc date of disbursemert u the Notc rare snf shiib.
to Borrower rcquosrlng      paymcnl                                  ild6E:                -r-' "'
                                                                                   "iirr'iir,frrd
                                                                                                    rpdili;Fo;il;;
    & ffcllnoncing. If at any time il shallEppcsr to Lcndcr that Bonower mty bs abh to obrsin a los$ from o
rcsp0nsiDlc -coopcrslivc or private crcdit source, ut reasonabtc ntes ond termi for loans for similar ourooscs.
E_onowcr.will, upon thc.Lend€fs. re$.csl opply for ond occcp such toun in suffichnr amount to pai rhe nofu-tnri
lny   andobtedncet s6cured haeby in full.
 . .9. - Inopectloa. Lender or its ogent moy mokc rcasonable ontries upon snd lnspections of lhe pronerw.
shlll-g_ivs Borower notice at th0 tlmc of or prior
                                                                                                                     Lrnder
                                               to m. inspcaion^speciSing reasonirble causc for the iirspccrion,
  . . 10. Condemnation. The proceeds of'my oward or'clsim foi oaniagi*, dirc;ioi coniiqriinliat,-iilco,iici,rirn
y-itlt,onr condemnation o.r othei.tuking ofmypart of rhc Property, qr hicdnv.y6;;             il'iili;i;dffi;;1'ffi;;;
hercby 8$lagncd and $all bc poid to Lcnder. ln the event of r iotal taking of ihc property, the procecdr shait be


                                                                                                                 Pagc 3   of6
 Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 4 of 6 PageID #: 22




 H**'d;lrxffi    #Hmi$ffi kit'hl?Hs,ffi ffi*iiffi i#tii
     cqual robr grcrrcr cian-rhc il;[ni-if tir.
 taking      is
                                                                             tan(ct vatuc ofth-c propwty immcdlately beforc thc
                                                                             .?lTI s66urfiy lryq.qcqr immcdiauti before rhc
 ffiHeffiff3ffi.il,Hffffi,,ffiffiW
 lskhg,   gonoil€r
 !*ing, unlks
        unlcss Bonows anaUiri
                      and Lsrdcr othenrise asr
 bc roduced by tht amount of thc

 irkhrg Any balsnr rbdl
   ffi"i;ffi $ffi ff is!:1ffi,|,f
 trfr&.*iilHffi#tbc
 ffi             ffi              'ffi,f'*,.,rltr*l,m'#{,S*:# p.._::rr,,o,",*,J'..1i$'#r,.e$tr1lt[*T[*ffi
                                     bc poid to Borrowir.-rri lhcevcnt of

 ffiii#'fi 'u!i#",il&r?JlWqiEy,,.H*f##[?';H,*jl
 i;iiiiiliii?.iii&,
 othsr$,ke                        shdt bc nppried ,rli,Hffi*tr,n$K:r#,ffi
                      url"pro*ous K$,3iffffi
            providcs, thc
                                                                                      ffi #rl-,$ll:,H
                                                  ro $c sums securcd * ,ilff&11,ff'fm*yl'*,:,f*'*o::,[i
 sums    ato fisn dus.
 .     If 0tc propc*Y h obtlrdoned by Bonower, or i{, aftarroticc by Lcndcr to Bonowcr that the
                                                                                                condcmnor offc*


 ffi*it,ffiis,;
 dil{#[ffi         ";ffi
          $irffi &ruiwH'#[-t!$it$fr i#.t"f ru*Hl,x,nrH#$#,i;
       It.
         Borrowcr Not Ritolscd; Forbear$ci.O.fr,!1agr N;n-w;i\,#. Exri*-ioi'oTiiriffi-u,ioiiiim"or
                                                                                                   o,
msdifreotion cf *nodlaton of &*rumt'*itpd 6y r[il-5irii*ly-rffi,ii*T,.iif,i'il
onv susccssor in interest of Bonowcr shall not oocrlh m rotca[
                                                                                                   d#
                                                                                      ra Bono*,cr md
                                                                             frc"ii;[itlt;fffi;;i;ilfiffi;*
succcssom h intcrest Lender shall not be rcqulrcd. ro
                                                                                         or Bonowe/s
                                                                admffico p;o.cl;arrgs         ogs1j1sr eny susce$sor ln irtcrcsr or
retusc to cxtend time forprymcnt m.otharwlac'qoofi             oiln$i6ri;f6;             sums sccurcd by tSts s#.-il#rffiii.Xl

1i,rk1;elffiffii$ffi#ffiiffil"--
                     -;?tilidil d;;;*.
:llli:,!fry1q_rl'-ryqc11s{lr           ':biad   ryrribcmfiirh";u&il0r;;iliii;n                                       subiea rc ilre



g1
:Tl*:.'hj'-::1u-1'**im*3lml*,ft*qf.$$d;f'tq'"i,.,*fii,i''*"*.d'o'i;;Jdffii;;l;1;


uv
       t}.    Nstlees. Any notice to Bonower provided foi
     ,liiiii-iiilnfii'irlidi,-"iiffiililffilL                   h l[iu5ecuritv      tn
                                                                                                                  #ffi,*,?
                                                           uw rquircs u*
                                                                              "i',riXTT,lli:[:"rq,'.u,lli:.0'rnfrl*Ti[lt"T
[]xffi    ?*ffi*,tffiJ!ff*ixgr,f*tr1*y,*96iill;.'iiv'iliil.roffigi#*Si?
sofrw€r. 'Anf
                    -notici
                                                                      dcri,inii
                iiii:i-.o rdr,,H;$;irry
Lgnder when g'ivcn as proviaea in
                                        r*rur.nr * rH1*ffr:i1"1fiiffi
                                           tlf pansiifi.
                                                                         shari


l',fire*^J,:il1',f,:frxi.'"?'fii:'Jl|kf;nffi*y,l.mu,:,.1J;i\.Y;
not affiei other provisions of tlris Security-lnsut*"ni ii rt e Uo; *lii;ii
                                                                            $iffs.f,,llofti:f:lift .r,$,$,t",i.il
                                                                            bc giiin c6ecr withoil;,il
provision, To.tftis endlhe provisions           orUriisccurity-l$rfi;"t                                                "ilfijifi;
                                                                                    iil"arNore orc dcctarcd ro bc scvcrabtc. This
H:tT,*'1,*i,:f"#T:*ri.Hffi
arc irrsvoc*blc by deeth
rcmedics provided by law.
       15. Borrowerrr Copy.
Security lrurumcnt
                                                                              "rd
                                                 *:;if,'ffiiffi*ffi J#*if#tr#rl,,ffi*!i,,$ffi
                                       Bonower acknowledgcs roceipt of onc conformcd copy of the Note and of rhis
                                                                                                                        ffi
     :3 ,J:f;1rg":l
intetnrtin
lnlcrest            le8s.d *:
         n ilit lsB fa.*gca lor fff g"1ll*I1$Ill$f$
                            for Ii qrnr  gicsicr rlmn
                                   tcJm groatc{             (3)Jesr!, lp
                                                      furcii)
                                                 &ry.6te9
                                                                          rayoyar. tf ail or any pqrt of rhe prup*,rry or any
                                                                       lcascd witlr an opion ro fiuhtraso, soid,-;i;ik};rneA
(or if a btncficial lnterast in Borfiwir irmio iitnri#ffi';-,t B-orowcr    firn;ftr isB riot  narurat frsonl
                                                                                        not a narural o6,son) without
                                                                                                                  wlrhour Lcndcr,s
prior writtcn conscntr l*ndcr may, Er irs optlon, req-ui.c imni.Ai.[-iliffiililiil?:ii'ffi,i,
                                                                           diuc popnut in firll of iil sunis eecurcd Ui rtris
Sccurity lnsiurneni
       ., fiollett$rullneB0{'
     r17. Nondlscrimlnatlon. It        lf Bonower illtend!
                                                     int€nds lo sell
                                                                selt or rcnl-
                                                                         rcnt lhc prooerw or gny
                                                                              the Proper_ry    nnv part nf itlr-rcni.
                                                                                                   nert of       r
                                                                                                                 and  has obtnined
Lendefs consent to do so (a) ncithcr Bonower noi.onyonu;ur##i io'dct for e#odcr, wilr
                                                                                                         to *,Ioiiirtl
for tha slle or rcfial of the Properry or witl otheryissille:univiii*ti
                                                            imGifibrff denv (b)      * ffit
                                                                                 ffi proncrtv
                                                                                 &c                           ffi;;Ji;lffifii
                                                                                     iilil;d; ilro nnvn'. hr*nrrt* ar
                                                            tamilial stahls. snd     Boriowir rgcointr.s as illepel
                                                             rtffi                     -       Fmffi :rrd
ffinco,r$i;rrt#":l;,;,#,trc1i,ffi
        color, rcliEion,                          ,tik'ff;
                              nstioncl orilih, handlcap.
                              sex,                                 Bitffi**{rii3'"ixffi
                                                         aci or fomiiial rGt .-:-''--'                       'rgr"rr5     '


                   Li';',fgl;rr:t,,l:lHffi',l:l-lH"Xs":li,rs,l'L,:lT3j,h}"',Ir.^.f,-:*H  'Cs"tCiiiiffiiili ylt-g':
.Sccyrig lnstlment)
   ",'nL,?:f,:"t
ffiil'Y,ifi'd,ffil,'j
                      may               orno,re fime* wirhour        noricc rc nonouir.
                                                                    prio.r
                      ffiil:'"i:il"ffi,i$'1ry'ilfi*liiH[T-Hi3Ll'Jffi:f-"ffItr *fi]'Ti,ll'#']iit::i]ff      i
                                                                                                                      Page 4   of6
   Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 5 of 6 PageID #: 23




  Instumeml Therc aleo mly be one or morc chrngrs
                                                  of rhc.laan scrviccr unrstated.to s rstc of ths
  a.chansc of rboroan senifof      Bor;i#;ii6i sirA-*riirffi;rI;; ;iii                                   Nue. lf tlren ir
  ffiiilffi  rt-JlJi6$H;.fii;;;iii:iff ;#ffi a;-,ffi ih*:$'#tr*fl rfi'r#ffi m,j
                                               ft                  'df
     19' unlform       Federal Non'.Iudlcial
                                   Forccfgyp, lf auniform fedcralnon.judlcial foreclos
  ll*ffiffi;t*{fffi't*mat'ii'',iiiir*l,i"#f";'iilii1fi;&o option ro rorscroreUi-}Xfffj}f;ni;
  ,'#i,HeHro*H*tr;.'ii--
  ir,[ffi r,gid*riffi
  "rymiffuit'ffit?'H.hfitl;lffi
                    "xiil*m$n:ill
  :[,,H,tu$ffi * ffim*ix ;nxi:lx
 fliffi '*ffigffif ?-Jlt#,ffi ffi*ffi S#,,r:iilit##
 .     As.used in thir paragilpb 'hazardous gubstanceE'arc
                                                           &or-9 subslsnc€s oonLad B_toxic or hazardous
                                                                                                        substrnces
                                               subsrancca: eesor-rn{-#;ffin|..;irft.[1i;;u[il.fi
 3l"j,l",J:mflyJ*rxd"*'_l:lll"-vj*
                              and her6ic i rid 66d$.
                                               ;i,ffi," iiir,,:ilt" m                              loxic neborcum
            5.*s:'i*
 x,lii,illtil",fi                             .,;#rrg:l.f*                              ffi
                                                                         #ffi'f, ?l,H$:#ffjTii
 ffffi:Jffi
            :'t'i',i.ii,;:if,ti"* [rffiffi 'n                       m,I1ih[tttffi .t$*r,ffi:x:
      2l' cross Collateralizatlon.      Defaul! hereunder.shall
                                                          -6/'a,i,"i*ii,
                                                                constitute default under anv other rcal estate sccuritv
 llg1g;11 -l.,"l Jy*:tJ.J- r.9, ^ pg11! g oi 6ril;i,                          ili
                                                                               aofau r un air any other such sccuriti
                                                                                          r




      I{0I{*III{IF0&M &vBilA}rr$. }orrawer lnd l*nder furthcr
                                                                co1*nunt *nd 8gr0r sr follolvg
      22- sHou LD D EFAULT oceur in rb; pcffi ;ffi 1; iil.'hT;.':;1'iJ'^1?,:,:,F:"f   l
 scc,,,.d.6r-rris   ,;rffi;*o,,-ho-,iri,*;:q;;;.rlf,lHxTi#$$3xf$il3til#fi#':_Hffi#ilT
 or sbould-anv onc of the pqties-na$ed ;s Etro-"cr 6c-di;;t;;fr4-.ilffieprcy                'ihsorven!
                                                                             or dcctared aa
 ar assignment.for thc @.r!t of crcdirors, Lender, u iu opiiori witri
                                                                            iil                        or makc



 ffitHIfii-
                                   iff lllhHH,'dffi {fr ffi-{!r'
                                                            :i::fi ilirt,l';fi ro,H,*mffi f,?ili
;rffiffiffitsx*
   Irir:,1iiiJ:;tH:i5,"6f$"ffi
   s     rumcdies ryovidgd hcrcin or by
        ono                                  or fuffi iiil.
                                               prcsenr
                                                                    v' e,           I




      ,fu'ffifJffi#"Hi"ilf'#X#[,:l1l,k                                       ordcr to.Oe
                                                         ml::1..11,1'-f]IY"Egacr
                                                                       ,.8Iy
                                                                                   to.oe.pavmerrt
                                                                                          paymsnt
                                                                                   pnof llons
                                                                                                       of: (o) cose
                                                                                                       or:     cos* and
                                                                                                         'nda
                                                                                         requircd by law or
                                                   i.g,Fff,flpT#g,ffiiifriilf fiirtr
ffiffi
H{fp"J};#fr
                                                                       ld?ftgteer -to Lendlr securLd henby,
                           i:yjnr::fns,E13ilft$ift il[1}ffi ,rI*fi LlI*trf,H*?R,#
Inecolcqnt$r ot tsotrowcr owing b Lcndcr' ond (f) ariy
                                                       balancc ro gonowcl.Ji i;;";ffiffi;"d#"1l|fiififfi;
                       *"!i?f;"ilf, 'r":mr."rg,'fu t'"irmhrrtrurl,rr,,ru.Tfrxi}J}mj


;;;ffip$,5,iflffi#y;hffi31$:'[iii*iIHffi i$gffi iirffi lii?,13;i'r:r"ii
#,rffi{tf*ffi[fi1ffiffime,*flr#
*sliio**iltt#J:tffilllij{ji!!l!,rLw,.*::rmi:*Jt}",!*,:,ii}xT,grtrb?:f.r,:H;i"Tffilt
thc requircmcnrs conuincd in fnS jiilcj"-"-
    26'       RldeB to thls   S*urlty losirumenl. lf         one.or more riders are-exccuted by Borrower and rccorded
togethcr with this securltv lnstrurircrrq   itri iovinaiis   iirl idilcil                                       into and
                                                                            ",i;;h;tffii[.ii'uliir,li,eorarcd


                                                                                                           Page 5   of6
     Case 5:19-cv-00017-TBR Document 1-5 Filed 02/11/19 Page 6 of 6 PageID #: 24




                                                                 ogtrcemcnB    oro,i, s""urirv
     ii::,"i#ixr"i$tfirtffi1rH,mmand                                                               rnsrrument as tf tho ridc(s) wcre a parr of ihis


           E   condominium    Rrdcr            E      pranned unir Dwctopmenr
                                                                                        Ridcr tr orhe(s) [specrst
     . . _BY   SIGNINO
                   BELOW, Borrourcr rccepts and agrccs to lhe terms nnd r
     *,i,so.uiili;,ffi,ffii;eildi-;;;;ff    i'iyau*o*r*0,*6adlfitilt;3,lsl#.il,ffir,T                                              r   rhrough 6      of




     STATE
                                                                                                 ACKNOWLEDGMENT
     corrNw or IIH$BACKEN                     .   ,    -,_
         Before
                                                                                            o   Notary Public in and for the County    of
                                                                                                         r lil. Da
                                                                                    *o u                                               ccuted thc
     forcgoing instlltmGnt on thc       12   tn          . day   of       Augus         E                  1998. u tlelr.                   frcescr
 and deed,




                                                                                                My commissio n exptes         J :lbJ,$      A   L
Thc form       of this rnsffimcn,
                  and thc ms,*hl"*
                                        *on     *11'F,*lP*.%tlffiB.!Xllll**, unired shrcr Drparrment or
                                  ln the blank spaccs in rhc form was-inrc;il iffffi;iir.1i*aion
                                                                                                                        or,




                                                        RECORDER'S CERTItrTCATE
     KENTUCKY
STATE OF

couNrYoF,ZW.!.Aa*e*                                                          5s:

                                                          I
l,                                                                Clcrk of the County Coun for thc County aforasaid, do ccrtify
                                                                                                                                rho! thc
forcgoing mongage was on the                                      day   of
lodged fbr rccord
                     _  at          _        o'clock    _M,      whereupon thc same, wilh thc forcgoing und thig
                                                                                                                 ccrtlficat€, hovc bccn
duly rccordcd in rny officc.
    Given undcr my hond thir                                        day   of


                                                                                   Clerkot              CounryCourt
                                                                                   By                                            D.C.


                                                                                                                                   Pagc 6       of6
          Case 5:19-cv-00017-TBR Document 1-6 Filed 02/11/19 Page 1 of 1 PageID #: 25


 Forn BD 355&12                                                                 United Stares Departmenr of Agricuhure                                  Form Approved
 (10s6)                                                                                 Rural Housing Service                                           OMB |io,0575-0166

                                                                       SUBSIDY REPAYMENT AGREEMENT

 I.    As required under section 521 of the HousingAct of 1949 (42 U.S.C. I490a), subsidy received in accordance wirh section
                                                                                                                              50? of
 the Housing Act  of 1949' is repayable to the Government upon the disposirion or nonoccupanc.v of the securiry proper.y. Defened
rnortgage payrnents are included as subsidy under this a-greement.

2.     When I fail to occupy or ransfer lilte to my home, recapture is due. If I refinance or othenlise pay in fult without rransfer of tirle
and continue to occupy the property, the amount of recapture will be calculated but, paymenl of recapture can be defened. inrerest free,
until the Properry is subsequently sold or vacated' If defened, the Government monga-se can be subordinared but will not be released nor
the promissory note satisfied until the Government is paid in full. In situarions where deferment of recapture is an option. recapture will
be discounted 25?o lt paid in full at time of settlemen[.

3,         Mukervalueatdmeof inidalsubsidyS 52r,0@.00 lessamounrof RuralHousingSenice(RHS) toarss 5.2,.375.39
                                                                              -nri,                                                                                     tess
amounc of any prior liens                      S n/F
                                          equals my/our original equirv                                 $ -375 . 39          ,   .*orni.qi,rir        -!|]f            *".t.t
value as dercrmined by dividing original equiry by the marker vatue.                                                                                          "r',r.,.

4.    [f all loons atc nor subject to recapurs! or if all loans subject to rec{prure are nor being paiC, compiete the following tbrmula.
Divide ihe balance of loars subjcct to recspture rhat erg being paid by rhe balance oF all iien toans, Mulriply the ,.rrtt Oy tOo
to dercnnine rhc perc*nt of rhr ou*tandi*g bal*nce of open loanr being pai{-

5.                                         months                                              Average interest rare paid
                                           loan                                                       3.1       4.1
                                                                          l7c
                                                                                                                                                .tl
                                             60- il9                      ,50       .50      .s0      .49       .42      ,31
                                                                                                                                   rl
                                                                                                                                               ,u
                                           120 -            179           .s0       .50      .50      .48       ,40      .30      ,10          .r0
                                           180 -            219           .50       ,50      .49      !')       .36      .26      .IS          .09
                                           240 -            299           .50       .50      ,46      .3E       .33      .24      "li          .09
                                          300          -- 359             .50       .45      .4A      .34       )o       ,2,1     . 1-t        .09
                                          360 &             uP            ,4'l      .4Q      ,36      .31       .26      .r9      .ri          .09
6.         Calculatin-e Recapture

                     Market value (ar the time of transfer or abandonmenr)

                     Prior liens,
                     RHS balance,
                     Reasonable closin-e costs,
                     Principal reduction at note rate,
                     Original equity (see paragraph 3), and
                     Capiral improvements,
           EQUALS
                 Appreciation value. (lf this is a positive value, continue.)
           TIVIES
                 Percenta_ee in pirragraph 4 (if applicabie).
                 Percentage in paragraph 5. and
                 Return on borrorver's ori,einal equiry ( l00ic - percenrage in paragraph 3),
           EQUALS
               !'aluc appnci{{ion subjc* ro recaprure, Rccapturr due equals rhe lEsser ol rhis
                fig.urc or the amount of tubsidy rcceived.




 'ffirr*-  lJ D**-                                                                                                    Date
                                                                                                                                          8lL2l98
 Xlistohper I,l, Denson
 Borrower                                                   \r..              A                                       Date
                                                                                    A                                                     8   /t?. /98
     Kerlv            r.      Denson                         l'   ilL'a U Jltv"r'-*'-
Puhlh,   lnlt.tliilt huntu fitr   thix   tttlh'ttirt   tl           lt (thilkilld       ,
                      Case 5:19-cv-00017-TBR Document 1-7 Filed 02/11/19 Page 1 of 1 PageID #: 26


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            KRISTOPHER W. DENSON, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             MCCRACKEN
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $66,847.34                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
